823 F.2d 547Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Luther LOWE, Jr., Plaintiff-Appellant,v.John J. ANCELLOTTI, Sergeant; Department of Corrections;Nathan Rice; Doctor Wright; Sampson County Sheriff'sDepartment; Sheriff Fann; Leonard Thagard; Duke UniversityMedical Center; Donald Serafin; Ellen Beatty, Defendant-Appellee.
No. 87-6538
United States Court of Appeals, Fourth Circuit.
Submitted May 4, 1987.Decided June 30, 1987.

Luther Lowe, Jr., appellant pro se.
Jacob Leonard Safron, Special Deputy Attorney General; Allan R. Gitter, Womble, Carlyle, Sandbridge & Rice; Joel Miller Craig, Newsom, Graham, Hedrick, Bryson & Kennon, for appellees.
Before HALL, CHAPMAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
Luther Lowe, currently a North Carolina inmate, filed this action alleging that his civil rights were violated in that:  (1) he was arrested without a warrant; (2) his rights were not read to him prior to arrest; (3) he was denied access to proper medical care; and (4) his life and health were jeopardized due to the uncaring and unresponsive attitude of the defendants.  Lowe's claims stem from events which occurred when he was arrested, removed from Duke University Medical Center, and placed in Central Prison pending his trial for murder.  The district court entered judgment for the defendants and Lowe appealed.  We affirm.


2
Sampson County Sheriff Department was one of the defendants named in the complaint.  As Lowe has not alleged that his rights were violated due to a department policy or custom, he has failed to state a claim against the department.  Monell v. New York City Department of Social Services, 436 U.S. 658 (1978), overruling in part, Monroe v. Pape, 365 U.S. 167 (1961).


3
As to the remaining claims, we affirm the judgment on the reasoning of the district court.  Lowe v. Ancellotti, C/A 85-1015-CRT (E.D.N.C., Jan. 14, 1987).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


4
AFFIRMED.